. ovei2008° ase 2:20-Cv-04988- JF WEA ROPU ment 40°3 pled2 Of 420 we 3 eee sewage ID #:256

Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS)

From: Monica Molina (rrmolina@sbcglobal.net)
To: amandas@potterhandy.com
Bec. gene@molinafinancial.com

Date: Tuesday, July 7, 2020, 02:51 PM PDT

 

Please find enclosed a letter of today's date. Hard copy to follow by U.S. Mail.

Regards,

Monica R. Molina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain information
which is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is
received by anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender |
by reply and then delete the transmission. In no event shall this transmission be read, used, copied, |
reproduced, stored or retained by anyone other than the intended recipient(s) except with their express written |
consent.

 

1 Letter 101.pdf
118.9kB

Wf

 
- Case 2:20-cv-04988-JFW-AS Document 40-3 Filed 10/27/20 Page 2of2 Page ID #:257

LAW OFFICES OF MONICA R. MOLINA

30700 Russell Ranch Road, Suite 250, Westlake Village, California 91362

Monica R. Molina MRMolina@sbcglobal.net
Telephone: 747-220-6655 Facsimile: 747-220-6601
July 7, 2020

CENTER FOR DISABILITY ACCESS
Russell Handy

Amanda Seabock

8033 Linda Vista Road, Suite 200

San Diego, CA 92111

Re: 2:20-cv-04988-JEW (ASx) CHRIS LANGER v. ESPERANZA MOLINA, et al.
Dear Mr. Handy and Ms. Seabock,

I left a very detailed message with your receptionist this morning regarding the above-
referenced case.

In my message, | indicated that I represent Defendant Esperanza Molina. I requested a
thirty (30) day extension for the responsive pleading.

After leaving my information along with my direct/mobile number, I was told by the
receptionist that someone would be getting back to me promptly. I have not had the courtesy of a
call back. Please let me know as soon as possible if we have an agreement regarding the
extension so I know how to proceed.

Should you have any questions and/or concerns, please feel free to contact me.

Regards,

frou OF MONICA R. MOLINA

Monica R. Molina

 

MRM/st

 
